U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JUNE 30, 2011 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Concierge Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada 333-38838 95-4442384 (state of incorporation) (Commission File Number) (IRS Employer I.D. Number) 29115 Valley Center Rd. #K-206 Valley Center, CA 92082 Tel: 866.800.2978 Fax: 888.312.0124 (Address and telephone number of registrant's principal executive offices and principal place of business) Securities registered under Section 12(b) of the Exchange Act:None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value Check whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo þ Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes oNo þ Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes oNo þ State issuer's revenues for its most recent fiscal year:$945,741. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days: $801,614 computed by reference to the $0.005 average of the bid and asked price of the Company's Common Stock on September 28, 2011. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 233,667,610 shares of Common Stock, $0.001 par value, and 596,186 shares of Series A Convertible, Voting, Preferred Stock, and 273,333 Series B Convertible, Voting, Preferred Stock on September 28, 2011. Series A Preferred stock is convertible, under certain conditions, to 5 shares of common stock for each share of Series A Preferred stock. Each share of Series A Preferred stock votes as 5 shares of common stock. Series B Preferred stock is convertible, under certain conditions, to 20 shares of common stock for each share of Series B Preferred stock. Each share of Series B Preferred stock votes as 20 shares of common stock. DOCUMENTS INCORPORATED BY REFERENCE If the following documents are incorporated by reference, briefly describe them and identify the part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) any annual report to security holders; (3) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933 ("Securities Act").The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1990).Information Statement pursuant to Section 14C filed December 10, 2010. Transitional Small Business Disclosure Format (check one): Yes o No þ TABLE OF CONTENTS PART I ITEM 1 Business 1 ITEM 2 Properties 3 ITEM 3 Legal Proceedings 3 ITEM 4 Submission of Matters to a Vote of Security Holders 3 PART II ITEM 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 4 ITEM 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 ITEM 8 Financial Statements and Supplementary Data 10 ITEM 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 25 ITEM 9A Controls and Procedures 25 ITEM 9B Other Information 26 PART III ITEM 10 Directors, Executive Officers and Corporate Governance 26 ITEM 11 Executive Compensation 30 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 31 ITEM 13 Certain Relationships and Related Transactions, and Director Independence 33 ITEM 14 Principal Accounting Fees and Services 33 PART IV ITEM 15 Exhibits, Financial Statement Schedules 34 i PART I ITEM 1. BUSINESS. Business Development. Concierge Technologies, Inc. ("Concierge," the "Company" or "we") was incorporated in California on August 18, 1993 as "Fanfest, Inc."On August 29, 1995 its name was changed to Starfest, Inc., and on March 20, 2002 its name was changed to “Concierge Technologies, Inc.” Pursuant to a Stock Purchase Agreement (the "Purchase Agreement") dated March 6, 2000 between MAS Capital, Inc., an Indiana corporation, the controlling shareholder of MAS Acquisition XX Corp. ("MAS XX"), an Indiana corporation, and Starfest, approximately 96.83 percent (8,250,000 shares) of the outstanding shares of common stock of MAS Acquisition XX Corp. were exchanged for $100,000 and 150,000 shares of common stock of Starfest in a transaction in which Starfest became the parent corporation of MAS XX. At the time of this transaction, the market price of Starfest's common stock was $1.50 bid at closing on March 7, 2000 on the OTC Bulletin Board.Accordingly, the consideration Starfest paid for the 96.83 percent interest was valued at $325,000. Concierge loaned to Starfest the $100,000 cash portion of the consideration evidenced by a no-interest, demand note.Michael Huemmer, the president of Starfest, loaned to Starfest the 150,000 shares of common stock of Starfest that was the stock portion of the consideration. Upon execution of the Purchase Agreement and the subsequent delivery of $100,000 cash and 150,000 shares of common stock of Starfest on March 7, 2000, to MAS Capital Inc., pursuant to Rule 12g-3(a) of the General Rules and Regulations of the Securities and Exchange Commission, Starfest became the successor issuer to MAS Acquisition XX Corp. for reporting purposes under the Securities and Exchange Act of 1934 and elected to report under the Act effective March 7, 2000. MAS XX had no business, no assets, and no liabilities at the time of the transaction.Starfest entered into the transaction solely for the purpose of becoming the successor issuer to MAS Acquisition XX Corp. for reporting purposes under the 1934 Exchange Act.Prior to this transaction, Starfest was preparing to register its common stock with the Commission in order to avoid being delisted by the OTC Bulletin Board.By engaging in the Rule 12g-3(a) transaction, Starfest avoided the possibility that its planned registration statement with the Commission would not be fully reviewed by the Commission's staff before an April 2000 deadline, which would result in Starfest's common stock being delisted on the OTC Bulletin Board. An agreement of merger was entered into between Starfest and Concierge, Inc., a Nevada corporation, on January 26, 2000.The proposed merger was submitted to the shareholders of each of Starfest and Concierge pursuant to a Form S-4 Prospectus-Proxy Statement filed with the Commission. As described in Starfest’s Form 8-K filed on April 2, 2002 with the Commission (Commission File No. 000-29913), the shareholders of Starfest and Concierge did approve the merger, and the merger was legally effected on March 20, 2002. Pursuant to the agreement of merger between Starfest and Concierge, ● Starfest was the surviving corporation, ● The shareholders of Concierge received pro rata for their shares of common stock of Concierge, 99,957,713 shares of common stock of Starfest in the merger, and all shares of capital stock of Concierge were cancelled, 1 ● The fiscal year-end of the corporation was changed to June 30, ● The officers and directors of Concierge became the officers and directors of Starfest, and ● The name of Starfest was changed to "Concierge Technologies, Inc." Our Business. Concierge, through its two operating subsidiaries Planet Halo and Wireless Village, is in the business of importing, selling, distributing and installing high-definition digital video recorders with GPS mapping, audio recording, WiFi broadcasting, playback and security features as conceptualized to provide historical records of vehicle driving behavior and mobile incidents. On May 5, 2004 we acquired all of the outstanding and issued shares of Planet Halo, a privately held Nevada corporation. On June 5, 2007 Planet Halo launched its first wireless broadband network designed for subscription access to the Internet. The second such network was completed in Ventura, California during the 2007-2008 fiscal year. Planet Halo continued to operate and expand the subscriber base until encountering insurmountable competition from disruptive technologies. The wireless business was discontinued during the current fiscal year and a transition is being made to the consumer market for in-vehicle video recording devices. On January 23, 2008 we acquired all of the outstanding and issued shares of Wireless Village, a privately held Nevada corporation based in Cleveland, Ohio. Wireless Village’s assets include computer hardware, software, domain names, existing radio site infrastructure, and expertise in designing, operating, managing and maintaining wireless and wired networks. Wireless Village also designs and hosts web sites for third party customers and provides a billing platform for Planet Halo’s subscribers to wireless Internet access. During the current fiscal year, due to disruptive technologies in the field of wireless Internet access, Wireless Village began transitioning to the business of mobile incident reporting. During September 2010 Wireless Village offered three knowledgeable individuals, a product manufacturer and an industry lobbyist an equity stake in the company in exchange for providing their services and expertise, along with a potential client list, exclusively to Wireless Village. Accordingly, on October 8, 2010, Concierge Technologies conveyed approximately 49% of its equity in Wireless Village, in the aggregate, to the aforementioned group. As a result the focus of Wireless Village has been redirected to the business of mobile incident reporting technology and sales through the present time. A fictitious business name of 3rd Eye Cam was adopted and filed in the State of Nevada. The company currently operates from leased offices in San Francisco, CA. Governmental Approval of Principal Products.No governmental approval is required in the U.S. for Concierge's products. Government Regulations.There are no governmental regulations in the U.S. that apply to Concierge's sale of video devices, and no specific license or approvals are required, with the exception of adoption by local industry associations or municipalities on a case-by-case basis of the Wireless Village devices meeting suitability for purpose standards. Dependence on Major Customers and Suppliers.Concierge is currently dependent upon its major supplier to continue to supply the video products at quantities and prices as necessary to meet market demands. Concierge, through Wireless Village and Planet Halo, does not expect to be reliant on a major customer, or group of customers, to meet its business objects for the foreseeable future. Seasonality.There should be no seasonal aspect to Concierge’s business. Research and Development.Concierge expended no funds on research and development in 2011. 2 Environmental Controls.Concierge is subject to no environmental controls or restrictions that require the outlay of capital or the obtaining of a permit in order to engage in business. Patents, Trademarks, Copyrights and Intellectual Property.Concierge has trademarked its Personal Communications Attendant. It has no patents on the product. Planet Halo has trademarked the names “Halo”, “Halomail”, and “Planet Halo”. A trademark is pending for 3rd Eye Cam. Number of Employees.On June 30, 2011, we employed no persons full time and relied on independent sales personnel and contractors to perform required sales exercises. ITEM 2. PROPERTIES. We own no plants or real property. Facilities Our office facilities for Concierge Technologies and our subsidiary Planet Halo are housed by our Chief Executive Officer, David Neibert, whose mailing address is 29115 Valley Center Rd., K-206, Valley Center, CA 92082. Our majority owned subsidiary, Wireless Village/dba 3rd Eye Cam, is operated from leased office space at 31 Airport Blvd., Suite G2, So. San Francisco, CA 94080 ITEM 3. LEGAL PROCEEDINGS. On May 6, 2002, a default judgment was awarded to Brookside Investments Ltd against, jointly and severally, our company, Allen E. Kahn, and The Whitehall Companies in the amount of $135,000 plus interest and legal fees.Concierge did not defend against the complaint by Brookside, which alleged that Brookside was entitled to a refund of its investment as a result of a breach of contract. Brookside had entered into a subscription agreement with Concierge, Inc. that called for, among other things, the pending merger between Starfest and Concierge to be completed within 180 days of the investment. The merger was not completed within 180 days and Brookside sought a refund of its investment, which Concierge was unable to provide. As of September 28, 2011, Brookside has not attempted to enforce its judgment. As of September 28, 2011, we are unable to pay the amount of the judgment and have no assets available to Brookside for liquidation in settlement of the judgment. Neither Concierge Technologies nor any of its property is the subject of any other pending legal proceedings or any proceeding that a governmental authority is contemplating. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. Effective November 22, 2010, pursuant to Section 78.320 of the Nevada Revised Statutes, the Company received, by written consent in lieu of a meeting, the approval of stockholders holding 65,144,819 shares of Common Stock, 5,000,000 shares of Series A Preferred Stock, and 1,600,000 shares of the Series B Preferred Stock, which represents 50.06% of the total possible vote authorizing the following actions (“Actions”): (1) amend the Company’s Articles of Incorporation to increase the number of authorized shares of common stock from 190,000,000 shares to 900,000,000 shares. (2) amend the Company’s Articles of Incorporation to increase the number of authorized shares of preferred stock from 10,000,000 shares to 50,000,000 shares. A Definitive Information Statement pursuant to Schedule 14C was filed on December 10, 2010. 3 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our Common Stock presently trades on the OTC Bulletin Board.The high and low bid prices, as reported by the OTC Bulletin Board, are as follows for fiscal years ended June 30, 2010 and 2011.The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. High Low Calendar 2009 3rd Qtr. 4th Qtr Calendar 2010 1st Qtr. 2nd Qtr. 3rd Qtr. 4th Qtr Calendar 2011 1st Qtr 2nd Qtr Holders On June 30, 2011 there were approximately 350 holders of record of our common stock. Dividends We have had no earnings and have declared no dividends on our capital stock.Under Nevada law, a company - such as our company - can pay dividends only ● from retained earnings, or ● if after the dividend is made, 4 ● its tangible assets would equal at least 11/4 times its liabilities, and ● its current assets would at least equal its current liabilities, or ● if the average of its earnings before income taxes and before interest expenses for the last two years was less than the average of its interest expenses for the last two years, then its current assets must be equal to at least 11/4 times its current liabilities. The directors' strategy on dividends is to declare and pay dividends only from retained earnings and when the directors deem it prudent and in the best interests of the company to declare and pay dividends. Penny Stock Regulations Our common stock trades on the OTC Bulletin Board at a price less than $5 a share and is subject to the rules governing "penny stocks." A "penny stock" is any stock that: ● sells for less than $5 a share. ● is not listed on an exchange or authorized for quotation on The Nasdaq Stock Market, and ● is not a stock of a "substantial issuer." We are not now a "substantial issuer" and cannot become one until we have net tangible assets of at least $2 million. There are statutes and regulations of the Securities and Exchange Commission (the "Commission") that impose a strict regimen on brokers that recommend penny stocks. The Penny Stock Suitability Rule Before a broker-dealer can recommend and sell a penny stock to a new customer who is not an institutional accredited investor, the broker-dealer must obtain from the customer information concerning the person's financial situation, investment experience and investment objectives.Then, the broker-dealer must "reasonably determine" (1) that transactions in penny stocks are suitable for the person and (2) that the person, or his advisor, is capable of evaluating the risks in penny stocks. After making this determination, the broker-dealer must furnish the customer with a written statement setting forth the basis for this suitability determination.The customer must sign and date a copy of the written statement and return it to the broker-dealer. Finally the broker-dealer must also obtain from the customer a written agreement to purchase the penny stock, identifying the stock and the number of shares to be purchased. 5 The above exercise delays a proposed transaction.It causes many broker-dealer firms to adopt a policy of not allowing their representatives to recommend penny stocks to their customers. The Penny Stock Suitability Rule, described above, and the Penny Stock Disclosure Rule, described below, do not apply to the following: ● transactions not recommended by the broker-dealer, ● sales to institutional accredited investors, ● transactions in which the customer is a director, officer, general partner, or direct or indirect beneficial owner of more than 5 percent of any class of equity security of the issuer of the penny stock that is the subject of the transaction, and ● transactions in penny stocks by broker-dealers whose income from penny stock activities does not exceed five percent of their total income during certain defined periods. The Penny Stock Disclosure Rule Another Commission rule - the Penny stock Disclosure Rule - requires a broker-dealer, who recommends the sale of a penny stock to a customer in a transaction not exempt from the suitability rule described above, to furnish the customer with a "risk disclosure document."This document is set forth in a federal regulation and contains the following information: ● A statement that penny stocks can be very risky, that investors often cannot sell a penny stock back to the dealer that sold them the stock, ● A warning that salespersons of penny stocks are not impartial advisers but are paid to sell the stock, ● The statement that federal law requires the salesperson to tell the potential investor in a penny stock - ● the "offer" and the "bid" on the stock, and ● the compensation the salesperson and his firm will receive for the trade, 6 ● An explanation that the offer price and the bid price are the wholesale prices at which dealers are willing to sell and buy the stock from other dealers, and that in its trade with a customer the dealer may add a retail charge to these wholesale prices, ● A warning that a large spread between the bid and the offer price can make the resale of the stock very costly, ● Telephone numbers a person can call if he or she is a victim of fraud, ● Admonitions - ● to use caution when investing in penny stocks, ● to understand the risky nature of penny stocks, ● to know the brokerage firm and the salespeople with whom one is dealing, and ● to be cautious if ones salesperson leaves the firm. Finally, the customer must be furnished with a monthly statement including prescribed information relating to market and price information concerning the penny stocks held in the customer's account. Effects of the Rule The above penny stock regulatory scheme is a response by the Congress and the Commission to known abuses in the telemarketing of low-priced securities by "boiler shop" operators.The scheme imposes market impediments on the sale and trading of penny stocks.It has a limiting effect on a stockholder's ability to resell a penny stock. Our shares likely will trade below $5 a share on the OTC Bulletin Board and be, for some time at least, shares of a "penny stock" subject to the trading market impediments described above. Recent Sales of Unregistered Securities; Outstanding Stock Options Our company did not sell any shares of its common stock during the last three years, however on November 5, 2010 Allen E. Kahn, a director of the Company, was issued 6,083,333 shares of unregistered common stock as a repayment for his personal share holdings of equal amount that were conveyed to others in exchange for services provided to the Company. The Company received no cash compensation for issuance of these shares. Our company sold the following shares of its Series B Convertible, Voting, Preferred Stock during the last three years without registering the shares. Each share of Series B Convertible, Voting, Preferred Stock is convertible into 20 shares of common stock and carries a vote equal to 20 shares of common stock in all matters brought before the shareholders for vote. 7 Date No. of Shares Shareholder Type of Consideration Value of Consideration 11/14/08 David Neibert Cash 11/14/08 Andrew C.T. Wu Cash 11/14/08 Caroline Kurebayashi Cash 11/14/08 Edward C.D. Wu Cash 11/16/09 Ace Ventures, LLC Cash 11/9/10 Gonzalez & Kim Services, Loan Fee All of the above sales were made pursuant to the exemption from registration provided by the Commission’s Regulation D, Rule 506.All purchasers were either accredited investors or, if not, were provided copies of the company’s recent filings with the Commission including financial statements meeting the requirements of the Commission’s Item 310 of Regulation S-B.All purchasers were provided the opportunity to ask questions of Concierge’s management. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Some of the information contained in this Management’s Discussion and Analysis of Financial Condition and Results of Operations and elsewhere in this report includes forward-looking statements based on our current management’s expectations. There can be no assurance that actual results, outcomes or business conditions will not differ materially from those projected or suggested in such forward-looking statements as a result of various factors, including, among others, our limited operating history, unpredictability of future operating results, competitive pressures and the other potential risks and uncertainties. The following discussion and analysis should be read in conjunction with the financial statements and the accompanying notes thereto and is qualified in its entirety by the foregoing and by more detailed financial information appearing elsewhere.See "Financial Statements." The Company, through Planet Halo and Wireless Village, had been selling subscriptions to its wireless Internet access service in various increments, including daily, weekly, monthly and yearly since 2007. During our fiscal quarter ending December 31, 2010, we had completed the transition away from this business and refocused our efforts to the sale and distribution of mobile video surveillance systems. As of the period June 30, 2011 we had no wireless Internet revenues and had terminated all agreements with suppliers of leased telecom lines and site leases. For the twelve-month periods ending June 30, 2011 and 2010, subscription sales for Planet Halo were recorded as $885 and $9,638 respectively whereas the subscription sales for Wireless Village for the same periods were $0 and $652 respectively. Total subscription sales were therefore $885 and $10,290 respectively, demonstrating a 91% loss of subscription revenue over the previous year due to discontinuation of the service. During September 2010, Wireless Village, now operating under its fictitious business name “3rd Eye Cam”, has brought expertise in mobile digital camera deployment into the company by partnering with several industry professionals and a manufacturer of camera and DVR products. This refocus had an immediate effect with an increase in sales of hardware by 3rd Eye Cam for the year ending June 30, 2011. Wireless Village purchases hardware including cabling, connectors, hard drives, wireless transceivers, cameras and various other hardware items for configuration prior to release to end users. These items are either listed in inventory if held beyond the close of the current accounting period, or summarized as “cost of goods sold” when sold with resulting revenues recorded as hardware sales. Inventory orders which have been paid for, or partially paid for, in advance of receipt are classified as Pre-Paid Inventory. In some instances installation services were supplied along with the sale of the new camera, or other, product, which may include pre-programming of functions prior to shipment. Generally, subcontracted labor supplied installation related to hardware or system support services. Revenue was recognized after the subcontractors performed their services and/or the hardware was delivered, and the collectability was reasonably assured. Support services, not including sales of the mobile camera product, for the twelve-month periods ending June 30, 2011 and 2010 were recorded as $20,892 and $6,016 respectively, an increase of 247%. Hardware sales, including cameras, were recorded as $949,986 for the twelve-month period ending June 30, 2011 and $10,407 for the twelve-month period ending June 30, 2010, a significant increase over the gross amount for the same period of 2010 attributed entirely to sales of camera devices. Web hosting services for the twelve-month periods ending June 30, 2011 and 2010, although discontinued during the current year, were recorded as $1,548 and $3,642 respectively. Other income attributed to charges for shipping and handling of camera products totaled $5,130 for the twelve-month period ending June 30, 2011 whereas other income, though not connected to shipping and handling, during the twelve-month period ending June 30, 2010 was $1,687. Accounts receivable at June 30, 2011 and June 30, 2010 was recorded at $41,688 and $69 respectively, a significant increase due to an increase in camera sales orders. 8 Overall, net revenues for the twelve-month period ending June 30, 2011 were up $910,136 to $945,741 over the twelve-month period ending June 30, 2010, an increase of 2,556% attributed entirely to the addition of camera sales during the period September 2010 through June 30, 2011. Gross Profit increased over the same period from a deficit of $19,183 to a profit of $359,608. Plan of Operation for the Next Twelve Months Our plan of operation for the next twelve months is to expand the sales and marketing effort of Wireless Village through implementation of distribution channels and addition of new products. Additionally, we intend to utilize Planet Halo to approach the consumer electronics market with a lower-cost version of the in-vehicle recording device and to expand its product line to include other, non-competing, video and electronic devices possibly sourced from other manufacturers. By these initiatives we hope to: ● continue to gain market share in the field of mobile incident reporting ● increase our gross revenues, ● lower our operating costs by unburdening certain selling expenses to third party distributors, ● source and retain staff experienced in the field of video surveillance equipment sales and purchasing, ● develop revenues and profitability for Planet Halo in consumer electronics ● have sufficient cash reserves to pay down accrued expenses Liquidity In prior years our primary source of operating capital has been funding sourced through insiders or shareholders under the terms of unsecured promissory notes. The amount of borrowed funds, cash through acquisitions, and funds from equity sales has been sufficient to pay the cost of legal and accounting fees as necessary to maintain a current reporting status with the Securities and Exchange Commission. However, sufficient funds have been unavailable to significantly pay down other commercial and vendor accounts payable. During the current fiscal year we have increased our revenues, funded a convertible debenture in the amount of $100,000 and have been able to pay our contractors and vendors as goods have been received. Management believes that, through execution of our current business plan, the Company will be able to continue to pay its vendors and to begin reduction of its accrued liabilities in the coming year. Although our senior management and board of directors are continuing to provide services to the Company for the near term without cash compensation, we have no assurances that will continue to be the case or that adequate compensation can be arranged to secure their continued services. If projected revenues provide insufficient profits to continue payment to our vendors and our management team it may be necessary to secure short term inventory financing. In the event such financing is not available the company’s plans for expansion may not be realized on the projected time schedule. Off-Balance Sheet Arrangements As of September 28, 2011, our company has not entered into any transaction, agreement or other contractual arrangement with an entity unconsolidated with us under which we have ● an obligation under a guarantee contract, ● a retained or contingent interest in assets transferred to the unconsolidated entity or similar arrangement that serves as credit, liquidity or market risk support to such entity for such assets, ● an obligation, including a contingent obligation, under a contract that would be accounted for as a derivative instrument, or ● an obligation, including a contingent obligation, arising out of a variable interest in an unconsolidated entity that is held by, and material to, us where such entity provides financing, liquidity, market risk or credit risk support to, or engages in leasing, hedging, or research and development services with, us. 9 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. The financial statements of the company appear as follows: Report of Independent Registered Public Accounting Firm 11 Consolidated Balance Sheets, as of June 30, 2011 and 2010 12 Consolidated Statements of Operations, Years Ended June 30, 2011 and 2010 13 Statements of Changes in Shareholders' Deficit, June 30, 2010 to June 30, 2011 14 Consolidated Statements of Cash Flows, Years Ended June 30, 2011 and 2010 15 Notes to Consolidated Financial Statements 16 10 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Concierge Technologies, Inc. and Subsidiaries We have audited the accompanying consolidated balance sheets of Concierge Technologies, Inc. and Subsidiaries as of June 30, 2011 and 2010, and the related consolidated statements of operations, shareholders' equity (deficit), and cash flows for each of the years in the two-year period ended June 30, 2011. Concierge Technologies, Inc. and Subsidiaries’ management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Concierge Technologies, Inc. and Subsidiaries as of June 30, 2011 and 2010, and the results of its operations and its cash flows for each of the years in the two-year period ended June 30, 2011 in conformity with accounting principles generally accepted in the United States of America. The Company's consolidated financial statements are prepared using the generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has accumulated deficit of $4,744,353 at June 30, 2011 including a net loss of $344,658 during the year ended June 30, 2011. These factors, as discussed in Note 4 to the financial statements, raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 4. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. October 13, 2011 /s/ Kabani & Company, Inc. Certified Public Accountants Los Angeles, California 11 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2011 June 30, 2010 ASSETS CURRENT ASSETS: Cash & cash equivalents $ $ Accounts Receivable Due from related party - Inventory - Security deposits - Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Account Payable - related parties Advances from customers Notes payable - related parties Total current liabilities Long term notes payable - related parties Related party convertible debenture, net - Total long term liabilities Total liabilities COMMITMENT & CONTINGENCY SHAREHOLDERS' DEFICIT: Preferred stock, 50,000,000 authorized par $0.001 Series A:596,186 and 5,000,000 shares issued and outstanding at June 30, 2011 and June 30, 2010, respectively Series B: 273,333 and 1,600,000 shares issued and outstanding at June 30, 2011 and June 30, 2010, respectively Common stock, $0.001 par value; 900,000,000 shares authorized; 233,667,610 and 184,315,200 shares issued and outstanding at June 30, 2011 and June 30, 2010 respectively Additional paid-in capital Accumulated deficit ) ) Total Concierge's shareholders' deficit ) ) Non-controlling interest - Total deficit ) ) Total liabilities and deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 12 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Years Ended June 30 Net revenue $ $ Cost of revenue Gross profit (loss) ) Operating expenses: Share Based Compensation - General & Administrative Expenses Total operating expenses Other income (expenses) Other income Loss on disposal of property & equipment ) - Interest expense ) ) Beneficial conversion feature expense ) - Total other expenses ) ) Loss before non-controlling interest in subsidiary and income taxes ) ) Provision of income taxes Non-controlling interest - Net loss attributable to Concierge $ ) $ ) * Weighted average shares of common stock Outstanding, Basic & Diluted BASIC NET LOSS PER SHARE $ ) $ ) * Weighted average number of shares used to compute basic and diluted loss per share is the same as the effect of dilutive securities are anti dilutive. The accompanying notes are an integral part of these consolidated financial statements. 13 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Years Ended June 30 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Non-controlling interest ) - Depreciation and amortization Beneficial conversion feature expense - Amortization of debt issuance cost - Share-based compensation Loss on disposal of property & equipment - (Increase) decrease in current assets: Accounts receivable ) Inventory ) Notes receivable ) Security deposit ) - Increase (decrease) in current liabilities: Advances from customers ) Accounts payable & accrued expense Accounts payable - related party - Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment ) ) Due from related party ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from related party loans Repayments to related parties ) - Proceeds from convertible debenture - Proceeds from sale of preferred stock - Proceeds from related party loans - Net cash provided by financing activities NET INCREASE IN CASH & CASH EQUIVALENTS CASH & CASH EQUIVALENTS, BEGINNING BALANCE CASH & CASH EQUIVALENTS, ENDING BALANCE $ $ SUPPLEMENTAL DISCLOSURES: Cash paid during the period for: Interest $ $
